Citation Nr: 0834472	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as due 
to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1947 to 
September 1954 and additional U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied, in pertinent part, 
the veteran's claims of service connection for prostate 
cancer and for leukemia, each as due to ionizing radiation 
exposure.  This decision was issued to the veteran and his 
service representative in March 2007.  The veteran disagreed 
with this decision later in March 2007.  He perfected a 
timely appeal in October 2007 and requested a Travel Board 
hearing which was held before the undersigned at the RO in 
August 2008.  In a written statement received at the 
veteran's Travel Board hearing, he withdrew his claim of 
service connection for leukemia as due to ionizing radiation 
exposure.  See 38 C.F.R. § 20.204 (2007).  Accordingly, this 
issue is no longer in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was exposed to ionizing radiation during 
active service as a participant in radiation-risk activities 
during atmospheric nuclear weapons testing.

3.  The competent medical evidence shows that the veteran's 
prostate cancer is not related etiologically to ionizing 
radiation exposure.


CONCLUSION OF LAW

The veteran's prostate cancer was not caused or aggravated by 
in-service ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in October 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from others who knew of his prostate cancer during 
service, information and evidence concerning his in-service 
exposure to ionizing radiation, and noted other types of 
evidence the veteran could submit in support of his claim.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA substantially has 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for prostate 
cancer as due to ionizing radiation exposure.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2005 letter was issued to the appellant and his 
service representative prior to the January 2007 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  The Defense Threat Reduction Agency 
(DTRA) provided VA with a radiation dose assessment of the 
veteran's maximum radiation dose exposure based on dose 
reconstruction estimates.  DTRA also confirmed the veteran's 
participation as an atmospheric nuclear weapons test 
participant in Operation GREENHOUSE during active service.  
The veteran submitted a completed "Radiation Risk Activity 
Information Sheet" concerning his in-service ionizing 
radiation exposure.  Finally, VHA provided an advisory 
medical opinion on the claimed etiological relationship 
between the veteran's in-service ionizing radiation exposure 
and his prostate cancer.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he developed prostate cancer as a 
result of in-service ionizing radiation exposure as a 
participant in atmospheric nuclear weapons testing in 
Operation GREENHOUSE during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the 15 types of cancer which 
are presumptively service connected pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309.  Second, a veteran may show 
that the disease is on the list of "radiogenic diseases" 
enumerated in 38 C.F.R. § 3.311(b) which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection of a 
disease claimed to have been caused by ionizing radiation can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed veteran" is a veteran who, while 
serving on active duty, participated in a "radiation risk 
activity," which is defined, in turn, as having participated 
in the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, or whose service included onsite 
participation in atmospheric nuclear testing.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed veteran 
has one of the 15 presumptive diseases contained in § 
1112(c)(2), such disease shall be considered to have incurred 
in or been aggravated by active service, despite the fact 
that no record of evidence of such disease during a period of 
such service.  38 U.S.C.A. § 1112(c).  

When it is determined that (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946 or onsite participation in atmospheric 
nuclear testing; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest 5 or more years after exposure, before adjudication 
of the claim, it must be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service personnel records show that he served 
in Eniwetok Atoll, Marshall Islands, from February 13, 1951, 
to June 29, 1951.

A review of the veteran's service medical records indicates 
that he was not treated for prostate cancer during active 
service.  Clinical evaluation was normal at his enlistment 
physical examination in July 1950.  At his separation 
physical examination in August 1954, the in-service examiner 
noted that the veteran was "exposed to atomic irradiation 4 
months 1951."  There were no complications from his in-
service radiation exposure.  Clinical evaluation was 
unchanged from the veteran's enlistment physical examination 
except for a scar and 3 tattoos.

The post-service medical evidence shows that, when the 
veteran filed his service connection claim in September 2005, 
he attached multiple private medical records dated in 1992.  
These records show that, following several outpatient visits, 
the veteran was diagnosed as having adenocarcinoma of the 
prostate in April 1992.  The veteran had a radical perineal 
prostatectomy later in April 1992.

In October 2005, the veteran submitted a completed 
"Radiation Risk Activity Information Sheet" in which he 
reported exposure to ionizing radiation during active service 
in Eniwetok Atoll, Marshall Islands, between January and July 
1951.  The veteran also reported participating in Operation 
GREENHOUSE during active service.  He was issued a film badge 
or dosimeter.  He stated that the island where he was 
assigned "shook [during the blast] and we had to turn our 
backs [and] brace ourselves and wait for [the] heat blast to 
pass."  

In response to a request for the veteran's radiation dose 
assessment, DTRA notified VA in September 2006 that the 
veteran was a confirmed participant in Operation GREENHOUSE 
in 1951.  DTRA informed VA that, based on worst-case 
parameters and assumptions, the maximum radiation dosage the 
veteran could have been exposed to during 
Operation GREENHOUSE was: 18 rem external gamma dose, 0.5 rem 
external neutron dose, 4.5 rem internal committed dose to the 
prostate (alpha), and 2 rem internal committed dose to the 
prostate (beta & gamma).  DTRA also noted in a scenario 
summary attached to the radiation dose assessment that the 
veteran's individual film badge and exposure records were 
located during its research.

Pursuant to 38 C.F.R. § 3.311(b), the Chief Public Health and 
Environmental Hazards Officer at VHA provided a medical 
advisory opinion in December 2006 which concluded that, based 
on the maximum radiation dosage information provided by DTRA, 
and based on a review of medical literature showing that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established, it 
was unlikely that the veteran's prostate cancer could be 
attributed to in-service exposure to ionizing radiation.  The 
Director, Compensation and Pension (C&P) Service, 
subsequently determined in January 2007 that, after reviewing 
all of the evidence in the claims file, including the VHA 
advisory medical opinion, there was no reasonable possibility 
that the veteran's adenocarcinoma of the prostate resulted 
from in-service exposure to ionizing radiation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
prostate cancer as due to in-service ionizing radiation 
exposure.  Initially, the Board notes that prostate cancer is 
not among the 15 types of cancer which are presumptively 
service connected, pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309, based on in-service ionizing radiation 
exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309.  
Instead, prostate cancer is a "radiogenic disease" for 
which service connection may be available under 38 C.F.R. 
§ 3.311 provided the other requirements in § 3.311 for 
service connection are met.  See 38 C.F.R. § 3.311.  It 
appears that the veteran's claim was developed in accordance 
with 38 C.F.R. § 3.311.  Id.  DTRA confirmed that the veteran 
was a radiation exposed veteran who participated in a 
radiation risk activity as an atmospheric nuclear weapons 
test participant in Operation GREENHOUSE during active 
service in 1951.  The veteran's service personnel records 
show that the veteran was assigned to Eniewetok Atoll in 
1951.  The veteran's service medical records indicate that, 
at his separation from active service, the in-service 
examiner noted that the veteran had been exposed to radiation 
for 4 months in 1951, although he was not diagnosed with or 
treated for prostate cancer during active service.

The post-service medical evidence shows that the veteran was 
diagnosed as having and treated for prostate cancer in 1992, 
more than 5 years after his acknowledged in-service ionizing 
radiation exposure; the veteran's prostate was removed 
surgically at that time.  See 38 C.F.R. § 3.311(b).  As noted 
above, VHA concluded in December 2006 that, based on a review 
of the veteran's maximum radiation dose exposure and the 
available medical literature, it was unlikely that his 
prostate cancer could be attributed to in-service ionizing 
radiation exposure.  The Director, C&P Service, also 
determined in January 2007 that, after reviewing all of the 
evidence in the veteran's claims file, including the VHA 
advisory medical opinion, there was no reasonable possibility 
that the veteran's prostate cancer resulted from his in-
service ionizing radiation exposure.

Additional evidence in support of the veteran's secondary 
service connection claim for prostate cancer is his own lay 
assertions and testimony at his August 2008 Board hearing.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer as due 
to ionizing radiation exposure is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


